


110 HR 4048 IH: Gulf Coast Civic Works

U.S. House of Representatives
2007-11-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4048
		IN THE HOUSE OF REPRESENTATIVES
		
			November 1, 2007
			Ms. Zoe Lofgren of
			 California (for herself, Mr.
			 Taylor, and Mr. Melancon)
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To establish the Gulf Coast Recovery Authority to
		  administer a Gulf Coast Civic Works Project to provide job-training
		  opportunities and increase employment to aid in the recovery of the Gulf Coast
		  region.
	
	
		1.Short title
			(a)Short
			 titleThis Act may be cited
			 as the Gulf Coast Civic Works
			 Act.
			(b)Table of
			 ContentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title.
					Sec. 2. Purposes.
					Sec. 3. Definitions.
					Title I—THE GULF COAST RECOVERY AUTHORITY
					Sec. 101. Establishment of corporation.
					Sec. 102. Board of directors.
					Sec. 103. Capitalization of the corporation.
					Sec. 104. Officers, employees, and other agents of the
				corporation.
					Sec. 105. Powers of the corporation.
					Title II—THE GULF COAST CIVIC WORKS PROJECT
					Sec. 201. Purpose statement.
					Sec. 202. Establishment.
					Sec. 203. General Activities.
					Sec. 204. Job training programs.
					Sec. 205. Job creation.
					Sec. 206. Wages.
					Sec. 207. General provisions and guidelines.
					Sec. 208. Gulf Coast Artists grants.
					Sec. 209. Chronicle of Hurricanes Katrina and Rita
				grants.
					Sec. 210. Funding.
				
			2.PurposesIt is the purpose of this Act to—
			(1)establish a
			 Federal authority to implement the necessary government response to the
			 disaster experienced in the Gulf Coast region;
			(2)provide a minimum
			 of 100,000 jobs and financial security to those whose livelihood has been
			 affected by the devastation of the Gulf Coast region;
			(3)strengthen the
			 workforce by providing job training for thousands of workers that will enable
			 them to rebuild communities and make an independent living;
			(4)rebuild homes,
			 public infrastructure and community resources, restoring lives and faith in the
			 Federal government;
			(5)ensure quality
			 living conditions by providing workers with fair wages;
			(6)encourage
			 individuals to move from unemployment to work, and from homelessness to
			 home-ownership;
			(7)utilize the
			 recommendations of community organizations and coalitions in order to rebuild
			 and strengthen communities; and
			(8)strengthen
			 partnerships between the public and private sector that will lead to increased
			 economic growth in the region.
			3.DefinitionsAs used in this Act, the term Gulf
			 Coast region means the areas of Louisiana, Mississippi, Texas, and
			 Alabama that were devastated by Hurricanes Katrina and Rita.
		ITHE
			 GULF COAST RECOVERY AUTHORITY
			101.Establishment
			 of corporation
				(a)In
			 generalThere is hereby established a body corporate by the name
			 of the Gulf Coast Recovery Authority (in this Act referred to as
			 the Corporation).
				(b)Status of
			 corporationThe Corporation shall be an independent establishment
			 in the executive branch and shall be deemed to be an agency of the United
			 States for purposes of subchapter II of chapter 5 and chapter 7 of title 5,
			 United States Code.
				(c)Board of
			 directorsThe Board of Directors first appointed shall be deemed
			 the incorporators, and the incorporation shall be held to have been effected
			 from the date of the first meeting of the Board.
				(d)Principle
			 officeThe principal office of the Corporation shall be located
			 in the State of Louisiana, but there may be established agencies or branch
			 offices in the District of Columbia and in any municipality in the Gulf Coast
			 region to the extent provided for in the by-laws of the Corporation.
				(e)Property Owners’
			 Rights and Protections
					(1)No authority to
			 exercise eminent domainThe Corporation shall have no authority
			 to acquire interests in property by eminent domain.
					(2)Local
			 invitationNotwithstanding any other provision of this title, the
			 Corporation may take no action in any municipality unless the local government
			 of such municipality has adopted a resolution of invitation for the
			 Corporation’s assistance.
					102.Board of
			 directors
				(a)Board of
			 directors
					(1)In
			 generalThe management of the Gulf Coast Recovery Authority shall
			 be vested in a Board of Directors, (referred to in this Act as the
			 Board), consisting of 7 individuals appointed by the President,
			 by and with the advice and consent of the Senate, from among individuals who
			 are citizens of the United States and residents or evacuees of the Gulf Coast
			 Region, and who, by virtue of their education, training or experience in
			 environmental land reclamation, economic development, housing development, land
			 use, or urban planning, are especially qualified to serve on the Board.
					(2)Nominations by
			 governor of LouisianaTwo members of the Board shall be appointed
			 under paragraph (1) from among individuals who are nominated for appointment by
			 the Governor of Louisiana in consultation with community based Gulf Coast
			 Region coalitions, at least one of whom shall be from a non-profit organization
			 and one of whom shall be a leader in the private sector.
					(3)Nominations by
			 governor of MississippiTwo members of the Board shall be
			 appointed under paragraph (1) from among individuals who are nominated for
			 appointment by the Governor of Mississippi in consultation with community based
			 Gulf Coast Region coalitions, of whom 1 shall be from a non-profit community
			 based organization and 1 shall be a leader in the private sector.
					(4)Nominations by
			 governor of AlabamaOne member of the Board shall be appointed
			 under paragraph (1) from among individuals who are nominated for appointment by
			 the Governor of Alabama in consultation with community based Gulf Coast Region
			 coalitions, whom shall be from a non-profit community based
			 organization.
					(5)Nominations by
			 governor of TexasOne member of the Board shall be appointed
			 under paragraph (1) from among individuals who are nominated for appointment by
			 the Governor of Texas in consultation with community based Gulf Coast Region
			 coalitions, whom shall be from a non-profit community based
			 organization.
					(6)Political Party
			 affiliationNot more than 4 members of the Board may be
			 affiliated with any 1 political party.
					(b)Chairperson and
			 Vice Chairperson
					(1)ChairpersonOne
			 of the 4 members of the Board who were not nominated by the Governor of
			 Louisiana and the Governor of Mississippi shall be designated by the President,
			 by and with the advice and consent of the Senate, to serve for a term of 2
			 years as Chairperson of the Board and the chief executive officer of the
			 Corporation.
					(2)Vice
			 chairpersonOne of the 4 members of the Board who were not
			 nominated by the Governor of Louisiana and the Governor of Mississippi shall be
			 designated by the President, by and with the advice and consent of the Senate,
			 to serve for a term of 2 years as Vice Chairperson of the Board.
					(3)Acting
			 chairpersonIn the event of a vacancy in the position of
			 Chairperson of the Board or during the absence or disability of the
			 Chairperson, the Vice Chairperson shall act as Chairperson.
					(c)Term of
			 Office
					(1)In
			 generalEach member of the Board shall be appointed to a term of
			 5 years.
					(2)Staggered
			 termsOf the members first appointed to the Board after the date
			 of the enactment of this Act—
						(A)2 shall be
			 appointed for a term of 5 years;
						(B)the 4 members who
			 were nominated by the Governor of Louisiana and the Governor of Mississippi
			 shall be appointed for a term of 3 years; and
						(C)2 shall be
			 appointed for a term of 2 years.
						(3)Interim
			 appointmentsAny member appointed to fill a vacancy occurring
			 before the expiration of the term for which such member’s predecessor was
			 appointed shall be appointed only for the remainder of such term.
					(4)Continuation of
			 serviceThe Chairperson, Vice Chairperson, and each appointed
			 member may continue to serve after the expiration of the term of office to
			 which such member was appointed until a successor has been appointed and
			 qualified.
					(5)Removal for
			 causeThe Chairperson, Vice Chairperson, and any appointed member
			 may be removed by the President for cause.
					(6)Full-time
			 serviceThe members of the Board shall serve on a full-time
			 basis.
					(d)VacancyAny
			 vacancy on the Board shall be filled in the manner in which the original
			 appointment was made, provided:
					(1)Any member
			 appointed to fill a vacancy in the Board occurring prior to the expiration of
			 the term for which his predecessor was appointed shall be appointed for the
			 remainder of such term.
					(2)Vacancies in the
			 Board so long as there shall be three members in office shall not impair the
			 powers of the Board to execute the functions of the Corporation, and three of
			 the members in office shall constitute a quorum for the transaction of the
			 business of the Board.
					(e)Ineligibility for
			 Other Offices
					(1)Other government
			 positionsNo person may serve as a member of the Board while
			 holding any position as an officer or employee of the Federal Government, any
			 State government, or any political subdivision of any State.
					(2)Restriction
			 during serviceNo member of the Board may—
						(A)be an officer or
			 director of any insured depository institution, insured credit union,
			 depository institution holding company, Federal reserve bank, Federal home loan
			 bank, investment bank, mortgage bank, or any other entity which enters into any
			 contract with the Corporation; or
						(B)hold stock in any
			 insured depository institution, depository institution holding company,
			 investment bank, mortgage bank, or any other entity which enters into any
			 contract with the Corporation.
						(3)CertificationUpon
			 taking office, each member of the Board shall certify under oath that such
			 member has complied with this subsection and such certification shall be filed
			 with the secretary of the Board.
					(f)Clarification of
			 Nonliability
					(1)In
			 generalA director, member, officer, or employee of the
			 Corporation has no liability under the Securities Act of 1933 with respect to
			 any claim arising out of or resulting from any act or omission by such person
			 within the scope of such person’s employment in connection with any transaction
			 involving the disposition of assets (or any interests in any assets or any
			 obligations backed by any assets) by the Corporation. This subsection shall not
			 be construed to limit personal liability for criminal acts or omissions,
			 willful or malicious misconduct, acts or omissions for private gain, or any
			 other acts or omissions outside the scope of such person’s employment.
					(2)Effect on other
			 lawThis subsection shall not be construed as—
						(A)affecting—
							(i)any
			 other immunities and protections that may be available to person to whom
			 paragraph (1) applies under applicable law with respect to such transactions,
			 or
							(ii)any
			 other right or remedy against the Corporation, against the United States under
			 applicable law, or against any person other than a person described in
			 paragraph (1) participating in such transactions; or
							(B)limiting or
			 altering in any way the immunities that are available under applicable law for
			 Federal officials and employees not described in this subsection.
						103.Capitalization
			 of the corporation
				(a)In
			 GeneralThe Corporation shall have capital stock subscribed to by
			 the United States Government in such amount as the President may determine to
			 be appropriate, to the extent provided in advance in an appropriation Act for
			 any fiscal year.
				(b)CertificatesCertificates
			 evidencing shares of nonvoting capital stock of the Corporation shall be issued
			 by the Corporation to the President of the United States, or to such other
			 person or persons as the President may designate from time to time, to the
			 extent of payments made for the capital stock of the Corporation.
				(c)Public Debt
			 TransactionFor the purpose of purchasing shares of capital stock
			 of the Corporation, the Secretary of the Treasury may use as a public-debt
			 transaction the proceeds of any securities issued under chapter 31 of title 31,
			 United States Code.
				(d)Reports
					(1)In
			 generalThe Board shall submit to the Director of the Office of
			 Management and Budget and to the Secretary of the Treasury quarterly reports
			 and an annual report on the expenses of the Corporation during the period
			 covered by the report, the financial condition of the Corporation as of the end
			 of such period, the results of the Corporation’s operations during such period,
			 and the progress made during such period in fulfilling the mission and purposes
			 of the Corporation, together with a copy of the Corporation’s financial
			 operating plans and forecasts for the annual or quarterly period (as the case
			 may be) succeeding the period covered by the report.
					(2)Public
			 availabilityEach report submitted to the Director of the Office
			 of Management and Budget and to the Secretary of the Treasury under paragraph
			 (1) shall be made available to the public.
					(e)Termination of
			 Authority To Issue StockNo shares of capital stock of the
			 Corporation may be issued after the end of the 10-year period beginning on the
			 date of the enactment of this Act.
				(f)Revenue Used To
			 Retire StockAny net revenue of the Corporation in excess of
			 amounts required to meet on-going expenses and investments shall be paid to the
			 Secretary of the Treasury to redeem the capital stock of the Corporation and
			 shall be deposited in the general fund of the Treasury.
				104.Officers,
			 employees, and other agents of the corporation
				(a)In
			 GeneralThe Board shall appoint such managers, assistant
			 managers, officers, employees, attorneys, and agents, as are necessary for the
			 transaction of its business, fix their compensation, provide benefits including
			 pension and health care, define their duties, require bonds of such of them as
			 the Board may designate, and provide a system of organization to fix
			 responsibility and promote efficiency.
				(b)RemovalAny
			 appointee of the Board may be removed in the discretion of the Board.
				(c)Contracts,
			 Salaries, and WagesNo regular officer or employee of the
			 Corporation shall receive a salary in excess of that received by the members of
			 the Board, and—
					(1)all contracts to
			 which the Corporation is a party and which require the employment of laborers
			 and mechanics in the construction, alteration, maintenance, or repair of
			 buildings, levees, or other projects shall contain a provision that not less
			 than the prevailing rate of wages for work of a similar nature prevailing in
			 the vicinity shall be paid to such laborers or mechanics;
					(2)in the event any
			 dispute arises as to what are the prevailing rates of wages, the question shall
			 be referred to the Secretary of Labor for determination, and his decision shall
			 be final. In the determination of such prevailing rate or rates, due regard
			 shall be given to those rates which have been secured through collective
			 agreement by representatives of employers and employees;
					(3)where such work as
			 is described in the two preceding paragraphs is done directly by the
			 Corporation the prevailing rate of wages shall be paid in the same manner as
			 though such work had been let by contract; and
					(4)insofar as
			 applicable, the workers compensation laws of the United States shall extend to
			 persons given employment under the provisions of this Act.
					(d)Political tests
			 prohibited in employment
					(1)AppointmentIn
			 the appointment of officials and the selection of employees for the
			 Corporation, and in the promotion of any such employees or officials, no
			 political test or qualification shall be permitted or given consideration, but
			 all such appointments and promotions shall be given and made on the basis of
			 merit and efficiency. Any member of the Board who is found by the President of
			 the United States to be guilty of a violation of this section shall be removed
			 from office by the President of the United States, and any appointee of the
			 Board who is found by the Board to be guilty of a violation of this section
			 shall be removed from office by the Board.
					(2)CompensationIn
			 the selection of employees for works projects authorized by the Corporation,
			 made by an official, employee, or other authorized agent of the Corporation,
			 and in the determination of wages or salaries, no political test or
			 qualification shall be permitted or given consideration, but all such
			 selection, hiring, appointments and promotions shall be given and made on the
			 basis of merit and efficiency.
					(3)ContractsIn
			 the authorization of contracts or agreements made or entered into by an
			 official, employee, or other authorized agent of the Corporation, and in the
			 determination or rates or terms of payment for such contracts and agreements,
			 no political test or qualification shall be permitted or given consideration,
			 but all such contracts and agreements shall be given and made on the basis of
			 merit, efficiency, and fiscal responsibility.
					105.Powers of the
			 corporation
				(a)PowersThe
			 Corporation shall be a body corporate that shall have the power to—
					(1)adopt, alter, and
			 use a corporate seal;
					(2)provide for such
			 other officers and employees as may be necessary to perform the functions of
			 the Corporation, define their duties, and require surety bonds or make other
			 provisions against losses occasioned by acts of such persons;
					(3)fix the
			 compensation and number of, and appoint, employees for any position established
			 by the Corporation, without regard to the provisions of chapter 51 or
			 subchapter III of chapter 53 of title 5;
					(4)sue and be sued,
			 and complain and defend, by and through its own attorneys, in any court of law
			 or equity, State or Federal;
					(5)with the consent
			 of any executive agency, department, or independent agency utilize the
			 information, services, staff, and facilities of such department or agency, on a
			 reimbursable (or other) basis, in carrying out this section;
					(6)prescribe, by the
			 Board, bylaws that are consistent with law to provide for—
						(A)the management and
			 operational structure of the Corporation, subject to sections 101 (e) and
			 102;
						(B)the manner in
			 which general operations are to be conducted; and
						(C)such other matters
			 as the Board determines to be appropriate;
						(7)enter into
			 contracts and modify or consent to the modification of any contract or
			 agreement;
					(8)purchase or lease
			 and hold such real and personal property as it deems necessary or convenient in
			 the transaction of its business, and may dispose of any such personal property
			 held by it;
					(9)contract with
			 commercial producers for the production of such materials as may be needed in
			 the Government’s program of recovery and development. Such contracts may
			 provide either for outright purchase of materials by the Board or only for the
			 payment of carrying charges on special materials manufactures at the Board’s
			 request for its program;
					(10)make alterations,
			 modifications, or improvements in existing structures and facilities, and to
			 construct new structures and facilities as necessary for the recovery of the
			 Gulf Coast region;
					(11)coordinate
			 national, State, district, county or municipal programs for the recovery and
			 development of the Gulf Coast region;
					(12)request the
			 assistance and advice of any officer, agent, or employee of any executive
			 department or of any independent office of the United States, to enable the
			 Corporation the better to carry out its powers successfully, and as far as
			 practicable shall utilize the services of such officers agents, and employees
			 an the President shall if in his opinion, the public interest, service, or
			 economy so require, direct that such assistance, advice, and service be
			 rendered to the Corporation, and any individual that may be by the President
			 directed to render such assistance, advice, and service shall be thereafter
			 subject to the orders, rules, and regulations of the Board;
					(13)establish and
			 oversee Regional Operating Authorities as are necessary to develop and
			 coordinate the Gulf Coast Civic Works Project, and to carry out other local
			 initiatives and Federal programs;
					(14)formulate and
			 periodically require reports of progress on all projects; and, where avoidable
			 delay or malfeasance appears, to recommend appropriate measures for eliminating
			 such problems, and, similarly, to recommend the termination of projects where
			 it develops that they are not affording the amount of employment warranting
			 their continuance;
					(15)prescribe rules
			 and regulations to—
						(A)assure that as
			 many of the persons employed on all work projects as is feasible shall be
			 persons initially affected by job loss in the region;
						(B)utilize and support
			 as many of those individuals, communities, community organizations and
			 businesses within the region as is feasible;
						(C)govern the
			 selection of such persons for employment;
						(D)govern the
			 selection of such participating business and organizations on an open-bid
			 basis;
						(E)formulate and
			 administer a system of uniform periodic reports of the employment on such
			 projects of persons, businesses, organizations, and communities from the
			 region; and
						(F)investigate wages
			 and working conditions and to make and submit to Congress such findings as will
			 aid Congress in prescribing working conditions, rates of pay, and continuance
			 or development of projects; and
						(16)recommend and
			 carry out useful projects designed to assure a maximum of employment and
			 recovery in affected localities.
					(b)Termination of
			 Contract for CauseIn the case of any service contract between
			 the Corporation and any other person, the Corporation may terminate such
			 contract for cause, whether by reason of breach of contract, violation of
			 regulations or guidelines of the Corporation, or otherwise, or bar any such
			 person from entering into any other contract, after notice and an opportunity
			 for an agency hearing on the record.
				(c)Agency
			 Authority
					(1)StatusThe
			 Corporation, in any capacity, shall be an agency of the United States for
			 purposes of section 1345 of title 28 without regard to whether the Corporation
			 commenced the action.
					(2)Federal court
			 jurisdiction
						(A)In
			 generalAll suits of a civil nature at common law or in equity to
			 which the Corporation, in any capacity, is a party shall be deemed to arise
			 under the laws of the United States.
						(B)RemovalThe
			 Corporation may, without bond or security, remove any action, suit, or
			 proceeding from a State court to the appropriate United States district court
			 before the end of the 90-day period beginning on the date the action, suit, or
			 proceeding is filed against the Corporation or the Corporation is substituted
			 as a party.
						(C)Appeal of
			 remandThe Corporation may appeal any order of remand entered by
			 any United States district court.
						(3)Service of
			 processThe Board shall designate agents upon whom service of
			 process may be made in states comprising the Gulf Coast region and the District
			 of Columbia.
					(4)Bonds or
			 feesThe Corporation shall not be required to post any bond to
			 pursue any appeal and shall not be subject to payments of any filing fees in
			 United States district courts or courts of appeal.
					(d)Real Estate and
			 Other PropertyIn order to enable the Corporation to exercise the
			 powers and duties vested in it by this Act:
					(1)The exclusive use,
			 possession, and control of necessary real estate, together with all facilities
			 connected therewith, and tools, machinery, equipment, accessories, and
			 materials belonging thereto, and all laboratories and plants used as
			 auxiliaries thereto; and all machinery, lands, and buildings in connection
			 therewith, and all appurtenances thereof, and all other property to be acquired
			 by the Corporation in its own name or in the name of the United States of
			 America, are hereby entrusted to the Corporation for the purposes of the
			 Act.
					(2)The President of
			 the United States is authorized to provide for the transfer to the Corporation
			 of the use, possession, and control of such other real or personal property of
			 the United States, as he may from time to time deem necessary and proper for
			 the purposes of the Corporation as herein stated.
					(e)Financial
			 Statements and Reports
					(1)The Corporation
			 shall at all times maintain complete and accurate accounting of all costs and
			 expenses associated with the holding and management of any asset or liability
			 acquired by the Corporation and in carrying out the activities of the
			 Corporation under this Act.
					(2)The Board shall
			 file with the President and with the Congress, in December of each year, a
			 financial statement and a complete report as to the business of the Corporation
			 covering the preceding governmental fiscal year. This report shall include a
			 statement of all costs associated with the Corporation and its associated
			 projects, including an itemized statement of the cost of administration, the
			 cost of employee salaries and wages, the cost of materials, and the total
			 number or employees and the names, salaries, and duties of those receiving
			 compensation at the rate of more than $35/hour or $45,000 a year.
					(3)The rules of the
			 Office of the Inspector General and the Comptroller General of the United
			 States shall apply to the activities and accounts of the Corporation, including
			 the regular oversight and audits of the Corporation. In such connection, the
			 Offices of the Inspector General and the Comptroller General, and their
			 authorized agents, shall have free and open access to all papers, books,
			 record, files, accounts, plants, warehouses, offices, and all other things,
			 property and places belonging to or under the control of or used or employed by
			 the Corporation, and shall be afforded full facilities for counting all cash
			 and verifying transactions with and balances in depositories.
					(f)Reservation of
			 Rights and RemediesThe government of the United States hereby
			 reserved the right, in case of war or national emergency declared by Congress,
			 to take possession of all or any part of the property described or referred to
			 in this Act for the purpose of national security, defense, or for any other
			 purposes; but, it this right is exercised by the Government, it shall pay the
			 reasonable and fair damages that may be suffered by any party whose contract is
			 hereby violated, after the amount of the damages has been fixed by the United
			 States Courts of Claims in proceedings instituted and conducted for that
			 purpose under rules prescribed by the court.
				(g)Recommendations
			 and Further LegislationThe President shall, from time to time,
			 as the work provided for in the preceding section progresses, recommend to
			 Congress such legislation as he deems proper to carry out the general purposes
			 stated in such section, and for the special purpose of bring about in the Gulf
			 Coast region in conformity with the general purposes:
					(1)The physical
			 reconstruction and improvement of the devastated Gulf Coast region.
					(2)The improvement of
			 levees and other flood control systems.
					(3)The economic and
			 social well-being of the people living in the Gulf Coast Region.
					(4)The creation of
			 jobs and job training programs.
					(5)The economic
			 development of the Gulf Coast region.
					(h)Appropriations
			 and Authorization
					(1)All appropriations
			 necessary to carry out the provisions of this Act are hereby authorized.
					(2)For the purpose of
			 carrying out the provisions of this Act the Gulf Coast Civic Works Project is
			 authorized to enter into such contracts or agreements with States as may be
			 necessary, including provisions for utilization of existing State
			 administrative agencies, and the Gulf Coast Civic Works Project, or the head of
			 any department of agency authorized by him to construct any project or to carry
			 on any such public works, shall be authorized to acquire real property by
			 purchase, donation, condemnation, or otherwise.
					(i)Local
			 development plans
					(1)Establishment of
			 local advisory councils
						(A)In
			 general
							(i)Designation by
			 municipalitiesNot later than 30 days after the date of the
			 adoption of a resolution of invitation described in section 101(e)(2), any
			 municipality of over 25,000 people in the affected area may designate an entity
			 to serve in an advisory capacity to the Corporation.
							(ii)Other
			 municipalitiesFor any
			 municipality that does not designate an advisory entity under clause (i), the
			 Corporation shall provide for the establishment of a local advisory council in
			 each municipality of over 25,000 people in the Gulf Coast Region in which the
			 Corporation operates.
							(B)MembershipEach
			 local advisory council shall consist of such local elected officials (including
			 municipal officials), community groups (such as homeowners and community
			 associations), and other interested, qualified, groups as the Corporation may
			 determine to be appropriate.
						(C)ConsultationLocal
			 advisory council will consult with the Corporation to determine works projects
			 of the Corporation in their municipality. The Corporation shall also ensure
			 that its consultations involve a broad range of local officials and community
			 groups, including those that are not part of the formal advisory council. The
			 Corporation shall hold public meetings, periodically and in advance of major
			 decisions, in the affected municipality to receive input from the affected
			 communities.
						(2)Local
			 development plansIn executing the redevelopment mandate under
			 this title, the Corporation—
						(A)shall take into
			 account and comply with any redevelopment plan established by State and local
			 government officials; and
						(B)may only solicit
			 bids for such redevelopment that are based on and comply with a plan developed
			 by local governments, if such a plan exists.
						IITHE
			 GULF COAST CIVIC WORKS PROJECT
			201.Purpose
			 statementThe purpose of this
			 title shall be to create a minimum of 100,000 jobs for Gulf Coast residents and
			 evacuees and increase employment in the Gulf Coast region, and to build a
			 skilled workforce for the rebuilding and developing the lands, communities, and
			 infrastructure impacted by hurricanes and flooding in the Gulf Coast
			 region.
			202.EstablishmentThe Corporation established under title I
			 shall establish and administer a Gulf Coast Civic Works Project to implement,
			 manage, and coordinate numerous useful public works projects for the purpose of
			 rebuilding, sustaining, and developing the Gulf Coast region.
			203.General
			 ActivitiesThe Corporation
			 shall conduct the following activities:
				(1)Identify areas of
			 the Gulf Coast region that are in need of recovery, rebuilding, and development
			 projects.
				(2)Cooperate with the local Gulf Coast
			 community once a request has been received and approved by the Corporation, to
			 ensure that Gulf Coast residents and evacuees will be hired by local employers
			 or directly by the Corporation to complete the work.
				(3)Work in conjunction with local employers on
			 recovery, rebuilding, and development projects to identify where a shortage of
			 workers who are Gulf Coast residents and evacuees exists, and the type of
			 workers necessary for such projects to be more effective and efficient.
				(4)Work in
			 conjunction with other Federal, State and local agencies, the private sector
			 and membership based community groups to actively recruit Gulf Coast residents
			 and evacuees to rebuild the Gulf Coast region through the identified
			 projects.
				(5)Identify projects
			 for which there is a shortage of qualified workers who are Gulf Coast residents
			 or evacuees and facilitate job training programs.
				(6)Where such a
			 shortage exists, participate in existing job training programs, and, in
			 conjunction with State and local workforce investment boards, establish
			 additional job training programs where necessary, including areas where there
			 is a concentration of Gulf Coast evacuees.
				(7)Assist Gulf Coast residents and evacuees
			 employed or trained through the Corporation to gain access and information to
			 housing programs.
				204.Job training
			 programs
				(a)CooperationThe Corporation shall, in conjunction with
			 State and local workforce investment boards, establish job training programs
			 and apprenticeships where necessary in order to recruit and train qualified
			 workers for specific vacancies in recovery, rebuilding, and development
			 projects. The Corporation shall have as a priority the recruitment of
			 individuals who reside in the locality where the projects exist. The
			 Corporation shall work with community based organizations to set up first
			 source hiring halls through which Gulf Coast residents shall have priority in
			 getting into job training programs.
				(b)Wages
					(1)In
			 generalJob training or apprenticeship programs established or
			 funded under this Act shall ensure that trainees are paid in an amount of not
			 less than $10 per hour, and that apprentices are paid not less than $15.
					(2)Adjustment for
			 inflationBeginning one year after the date of enactment of this
			 Act and each year thereafter, the minimum wages specified in paragraph (1)
			 shall be adjusted by the percentage increase during the 12-month period ending
			 the preceding June in the Consumer Price Index for All Urban Consumers
			 published by the Bureau of Labor Statistics of the Department of Labor.
					205.Job
			 creation
				(a)EmploymentAfter identifying recovery, rebuilding, and
			 development projects and employment in other areas in the Gulf Coast region the
			 Corporation shall work in conjunction with local employers and other Federal
			 agencies on such projects to recruit and hire additional workers from the Gulf
			 Coast region. In the event that employers have a need for but do not have
			 sufficient funding for additional workers, the Corporation shall be permitted
			 to hire and pay the wages of additional workers to work on such
			 projects.
				(b)Project
			 creationAfter identifying
			 areas of the Gulf Coast region that are in need of recovery, rebuilding, and
			 development projects where no such projects exist, the Corporation may, subject
			 to available funds, establish and fund such projects. In establishing any
			 project under this subsection, the Corporation shall hire all necessary
			 developers, contractors, and employees to carry out such projects.
				(c)Conservation
			 corpsIn addition to the
			 other activities described in this title, the Corporation shall establish a
			 conservation corps composed of individuals between the age of 17 and 24, who
			 have received a high school diploma or the equivalent, to focus on wetland
			 restoration, forestation, and urban greenery.
				(d)First source
			 hiring
					(1)Any contractor
			 receiving Federal funds under this Act shall comply with first source hiring
			 agreements for interviewing, recruitment, and hiring in order to initially
			 provide displaced residents and residents from the disaster area with
			 consideration for employment. The duration of the first source interviewing
			 requirement shall be 25 days, unless business necessity requires a shorter
			 period of time. A contractor may establish its good faith efforts by filling
			 its first available positions with job applicants obtained through the first
			 source hiring procedures.
					(2)Any contractor receiving Federal funds
			 under this Act shall comply with requirements for providing timely, appropriate
			 notification of available positions to the Corporation so that the Corporation
			 may train and refer an adequate pool of residents from the disaster area to
			 participating employers.
					(e)Outreach
			 partnershipsThe Corporation shall work with Federal agencies,
			 especially the Federal Emergency Management Agency, as well as State and local
			 employment offices to make available positions known.
				(f)Local Hiring
			 HallsThe Corporation shall contract with community groups, faith
			 groups, and nonprofit organizations with with connections to local communities
			 to recruit displaced families to conduct outreach to workers displaced from the
			 Gulf Coast, and work with contractors to identify interested candidates outside
			 of the region who wish to return to work and if necessary enter training
			 programs.
				(g)Hiring
			 DecisionsAny contractor
			 receiving Federal funds under this Act shall make the final determination of
			 whether a resident from the disaster area is qualified for the position.
				(h)ExceptionsUpon
			 application by employer, the Corporation may grant an exception to any of all
			 of the requirements in any situation where it concludes that compliance with
			 this section would not be possible in the timeframe provided.
				(i)SubcontractsAny subcontract entered into by any
			 contractor receiving Federal funds under this Act shall require the
			 subcontractor to comply with the requirements of and shall contain contractual
			 obligations substantially the same as those set forth in this section.
				206.WagesThe Corporations shall ensure that all
			 laborers and mechanics employed by the Corporation or by contractors or
			 subcontractors in the performance of construction or recovery projects will be
			 paid wages at rates not less than those prevailing on similar work in the
			 locality as determined by the Secretary of Labor in accordance with subchapter
			 IV of chapter 31 of part A of subtitle II of title 40, United States Code
			 (commonly referred to as the Davis-Bacon Act).
			207.General
			 provisions and guidelinesIn
			 conducting works projects under this title, the Corporation shall adhere to the
			 following rules and guidelines:
				(1)All public works
			 projects shall be conducted in, and be for the benefit of, the lands of the
			 Gulf Coast region, and the individuals, families, communities, and businesses
			 of the Gulf Coast region.
				(2)The Gulf Coast
			 Civic Works Project shall employ a minimum of 100,000 Gulf Coast region
			 residents and evacuees for all works programs and other related job
			 opportunities.
				(3)The Gulf Coast
			 Civic Works Project shall make job opportunities, job training programs, and
			 other beneficial projects known to the Gulf Coast communities through
			 advertising and partnerships with regional agencies and employment
			 organizations, and partnerships with community based organizations.
				(4)Whenever possible,
			 the Gulf Coast Civic Works Project shall purchase materials, equipment,
			 supplies, and services from local business and producers.
				(5)The Gulf Coast Civic Works Project shall maintain non-discriminatory practices
			 and shall not discriminate in hiring or employment decisions on the basis of
			 race, gender, nationality, ethnicity, religion, or sexual orientation.
				(6)No employee or
			 trainee of the Gulf Coast Civic Works Project shall have financial interest in
			 any public corporation engaged in business with the Gulf Coast Civic Works
			 Project, nor in any corporation engaged in the manufacture, selling, or
			 distribution of goods or materials used in construction projects authorized by
			 the corporation, nor shall any employee or trainee have any interest in a any
			 business that may be adversely affected by the success of the
			 Corporation.
				(7)Employees and trainees of the Gulf Coast
			 Civic Works Project shall not be considered Federal employees for any purpose
			 under the laws of the United States.
				208.Gulf Coast
			 Artists grants
				(a)AuthorizationThe Corporation is authorized to provide
			 not more than 15 grants per year to eligible recipients for artistic and
			 cultural projects which reflect the history and culture of the Gulf Coast
			 region. Grants shall be provided on the basis of the demonstrated merit of the
			 applicant as determined by the Corporation.
				(b)Eligible
			 recipientsTo be eligible to receive a grant under subsection
			 (a), an individual shall—
					(1)be a resident of
			 the Gulf Coast region; and
					(2)have demonstrated
			 skill or talent in music, theater, writing, or the visual arts.
					(c)Amount of
			 grantThe amount of the grants provided under this section shall
			 be determined by the Corporation.
				(d)ApplicationTo
			 receive a grant under this section, an eligible recipient shall submit an
			 application to the Corporation in such form and manner as the Corporation shall
			 determine.
				(e)Use of grant
			 fundsA grant provided under this section shall be used on an
			 artistic project that—
					(1)showcases the
			 history or culture of the Gulf Coast region; or
					(2)has as its subject
			 the effects of Hurricanes Katrina or Rita.
					209.Chronicle of
			 Hurricanes Katrina and Rita grants
				(a)AuthorizationThe
			 Corporation is authorized to provide not more than 5 grants to eligible
			 recipients for projects that chronicle the story of Hurricanes Katrina and
			 Rita. Grants shall be provided on the basis of the demonstrated merit of the
			 applicant as determined by the Corporation.
				(b)Eligible
			 recipientsTo be eligible to receive a grant under subsection
			 (a), an individual shall—
					(1)be a resident of
			 the Gulf Coast region; and
					(2)have demonstrated
			 skill or talent as a writer or filmmaker.
					(c)Amount of
			 grantThe amount of the grants provided under this section shall
			 be determined by the Corporation.
				(d)ApplicationTo
			 receive a grant under this section, an eligible recipient shall submit an
			 application to the Corporation in such form and manner as the Corporation shall
			 determine.
				(e)Use of grant
			 fundsA grant provided under this section shall be used on a
			 project that chronicles, through the written word or through film, the story of
			 Hurricanes Katrina and Rita from the perspective of survivors and
			 evacuees.
				210.Funding
				(a)Authorization of
			 AppropriationsThere is authorized to be appropriated to the
			 Corporation such sums as may be necessary for fiscal years 2008 through 2012 to
			 carry out this title, provided that 3/4 of 1 percent of
			 authorized funding be allocated for job training and workforce
			 development.
				(b)PartnershipsThe
			 Corporation shall make every effort to partner with State and local governments
			 and private industry in the funding and administration of projects under this
			 title.
				
